                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MICHELLE L. MORIARTY,
                                   7                                                          Case No. 4:18-mc-80217-KAW
                                                        Plaintiff,
                                   8                                                          ORDER REGARDING UNUSABLE
                                                 v.                                           CHAMBERS COPIES
                                   9
                                         AMERICAN GENERAL LIFE                                Re: Dkt. Nos. 5, 6
                                  10     INSURANCE COMPANY, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          PLEASE TAKE NOTICE that the chambers copy of Defendant American General Life

                                  14   Insurance Company’s Declaration of Christopher Frost and Request for Judicial Notice were

                                  15   submitted in a format that is not usable by the court.

                                  16          The chambers copy is not usable because it

                                  17          [ ]     consists of a stack of loose paper wrapped with a rubber band;

                                  18          [ ]     consists of a stack of loose paper fastened with a binder clip or a paper clip;

                                  19          [ ]     is too thick to permit secure fastening with a staple, and is fastened with a

                                  20                  brad-type fastener that is too short for the thickness of the document;

                                  21          [x]     has no tabs for the voluminous exhibits;

                                  22          [ ]     includes exhibits that are illegible;

                                  23          [ ]     includes exhibits that are unreadable because the print is too small;

                                  24          [ ]     includes text and/or footnotes in a font smaller than 12 point;

                                  25          [ ]     includes portions or exhibits that are redacted because the submitting party

                                  26                  has requested leave to file those portions under seal; or

                                  27          [ ]     is not usable for another reason –

                                  28
                                   1

                                   2          The paper used for the above-described chambers copies have been recycled by the court.

                                   3   Defendant shall submit chambers copies in a format that is usable by the court no later than

                                   4   February 5, 2019.

                                   5          IT IS SO ORDERED.

                                   6   Dated: January 31, 2019

                                   7                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                   8                                                   United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
